Citation Nr: 0801994	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  00-06 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for a claimed 
respiratory disorder.  

2. Entitlement to an initial evaluation in excess of 10 
percent for the service-connected low back strain.  

3. Entitlement to an initial evaluation in excess of 10 
percent for the service-connected right ankle strain.  

4. Entitlement to an initial evaluation in excess of 10 
percent for the service-connected scar on the left index 
finger.  

5. Entitlement to an initial compensable evaluation for the 
service-connected idiopathic polycyclic recurrent urticaria.  





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from August 1989 to 
November 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
RO in St. Louis, Missouri. 

During the pendency of the appeal, the veteran relocated to 
New York and jurisdiction over his case was transferred to 
the Buffalo RO.  

The matter was previously before the Board in March 2004 and 
June 2006.  In March 2004, the Board awarded service 
connection for right knee sprain.  The RO implemented the 
award in a February 2005 rating decision.  

The Mach 2004 Board decision also confirmed denials of 
service connection for the residuals of pneumonia and for 
depression.  

In June 2006, the Board denied an evaluation in excess of 10 
percent for the service-connected scar on the cornea of the 
right eye.  As such, the matters are no longer in appellate 
status.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described hereinbelow.  

As noted in the Introduction, the matters were previously 
before the Board in March 2004 and June 2006 and remanded for 
further development and adjudication of the claims.  The 
remand orders of the Board in March 2004 required that an 
examination to determine the nature and extent of impairment 
of the veteran's service- connected right ankle and low back 
disorders was to be conducted by "a physician with 
appropriate expertise."  VA dermatological and respiratory 
examinations were also ordered, with the respiratory examiner 
to provide a medical nexus opinion.  

In September 2005, a single VA examination was conducted at a 
VA Medical Center (VAMC) by a physician's assistant.  In 
their January 2005 Informal Hearing Presentation, the 
veteran's representative argued that the physician assistant 
was not an appropriate specialist qualified to conduct 
orthopedic, dermatology, and respiratory examinations.  

In June 2006, the Board found that the failure of the AMC to 
arrange for VA joints and orthopedic examinations to be 
conducted by a "physician with appropriate expertise," and 
the failure to provide a medical nexus opinion with regard to 
the claim for service connection for a respiratory disorder 
did not comply with the holding in Stegall v. West, 11 Vet. 
App. 268 (1998).  

Therefore, the Board remanded the case for VA medical 
examinations and medical opinions to be performed by a 
"physician with appropriate expertise" in the areas of 
joints, orthopedics, and respiratory disorders.  

In September 2006, the veteran was again afforded a single 
"joints, respiratory, scars, skin, and spine," by the same 
physician's assistant who conducted the September 2005 
examination.  (Emphasis added.)  

The Board finds the September 2006 examination report 
deficient because it was not signed by a physician as 
required by VA Adjudication Procedure Manual M-21 Part VI, § 
1.07(d) ("Manual M-21-1").  

Given that the September 2006 VA examination was conducted by 
a physician's assistant and not a medical doctor, the Board 
finds that the veteran has not yet been afforded the benefit 
of an adequate medical examination.  See Manual M-21-1.  In 
Stegall, the United States Court of Appeals for Veterans 
Claims (Court) held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand orders, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  

Therefore, the Board is of the opinion that VA examinations, 
as specified in greater detail hereinbelow, should be 
performed in order to address the issues on appeal.  

The Board would note that it appears the veteran had a period 
of Reserve service after his discharge from active duty in 
November 1998.  The claims folder does not contain the dates 
of the veteran's Reserve period of service nor a detailed 
account of his periods of active and inactive duty training 
during said time.  Such records should be requested from the 
National Personnel Records Center (NPRC) on remand.  
38 C.F.R. § 3.159(c)(2).  

Ongoing VA outpatient treatment records dated after December 
2000 pertinent to the issues on appeal should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the NPRC or 
any other record depository in order to 
obtain dates of the veteran's Reserve 
service, as well as the complete list of 
active and inactive duty training during 
such time he was in the Reserves.  All 
efforts to obtain these records should be 
clearly documented in the claims file.   

2.  The AMC should obtain any outstanding 
treatment records from the Fayetteville, 
Arkansas, and/or Albany VAMCs dated after 
December 2000.  All information, which is 
not duplicative of evidence already 
received, should be associated with the 
claims file.  

3.  The AMC should arrange for the 
veteran to undergo an examination by an 
appropriately qualified physician to 
determine the nature and extent of 
impairment of the veteran's service- 
connected right ankle and low back 
disorders.  The claims file must be 
provided to the examiner in connection 
with the examination.  All indicated 
studies should be performed.  

With respect to the right ankle, the 
examiner is specifically requested to 
comment on the range of motion for the 
right ankle, including the degree of 
motion that is limited by pain, if any; 
whether arthritis of the right ankle is 
manifested by X- ray findings; and 
whether there are objective findings of 
swelling, tenderness, or crepitus.  

With respect to the low back strain, the 
examiner should provide data as to the 
range of motion for the lumbosacral 
spine, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should also identify any 
objective evidence of pain and assess the 
extent of any pain, and comment on the 
extent of any incoordination, weakened 
movement and excess fatigability on use.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or flare-ups (if the 
veteran describes flare-ups).  The 
examiner should also specifically 
identify any evidence of neuropathy due 
to the service-connected disability, to 
include characteristic pain, demonstrable 
muscle spasm, and absent ankle jerk.  

In addition, the examiner should quantify 
the number of weeks of incapacitating 
episodes (a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician) over the past 12 months.

4.  In the event that an appropriately 
qualified physician is not able to review 
and sign the September 2005 examination 
report, the veteran should be afforded an 
additional dermatological examination to 
determine the nature and extent of his 
service- connected urticaria and the scar 
on the left index finger.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain from the veteran 
his detailed clinical history.  All 
pertinent dermatological pathology found 
on examination should be noted in the 
report of the evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
discuss, in reference to the veteran's 
service-connected urticaria, the presence 
(including extent and severity) or 
absence of ulceration, exfoliation, 
crusting, systemic or nervous 
manifestations, and exceptional 
repugnance.  In addition, the examiner 
should note the percentage of the entire 
portion of the veteran's body and the 
percentage of the exposed areas of his 
body which are affected by his urticaria.  
Also, the examiner should note whether 
this service-connected disability has 
required constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs during 
the past 12-month period.  

With respect to the scar on the left 
index finger, the examiner should respond 
to each of the following questions with 
respect to the scar:  

a) Is the scar superficial (i.e. not 
associated with underlying soft tissue 
damage) or deep (i.e. associated with 
underlying soft tissue damage)?  

b) Does the scar cause limited motion?  

c) What is the area, in square inches or 
square centimeters, covered by the scar?  

d) Is the scar unstable (i.e. productive 
of frequent loss of covering of skin over 
the scar)?  

e) Is the scar painful on examination?  

f) Is the scar otherwise productive of 
limitation of function of the left index 
finger/hand? If so, identify the 
limitation of function caused by the 
scar.  

5.  The veteran should be afforded a 
respiratory examination by an 
appropriately qualified physician to 
provide an opinion as to the date of 
onset and etiology of any current 
respiratory disorder.  The claims folder 
must be made available to the physician 
in conjunction with the examination.  The 
physician is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any upper 
respiratory disorder, to include asthma.  
The physician should state whether it is 
at least as likely as not that any 
currently diagnosed upper respiratory 
disorder, to include asthma, found to be 
present had its onset during active 
service or active duty training and is 
related to any complaints or symptoms 
reported during said service.  

6.  The AMC should then re-adjudicate the 
remanded claims based on a consideration 
of all of the evidence of record, to 
include determining whether "staged" 
ratings are warranted.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
provided with an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



